UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ANNIE FARMER,                                                :
                                              Plaintiff,      :   19 Civ. 10475 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 DARREN K. INDYKE, et al.,                                    :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 19, 2020, Plaintiff filed a letter pursuant to this Court’s order

further addressing the availability of punitive damages against Defendants Indyke and Kahn, in

their capacity as executors of the Estate of Jeffrey Epstein (Dkt. No 41);

        WHEREAS, on March 26, 2020, Defendants Indyke and Kahn filed a letter response

(Dkt. No. 44);

        WHEREAS, on March 27, 2020, Defendant Maxwell filed a letter motion for conference

regarding her proposed motion to dismiss (Dkt. No 46);

        WHEREAS, on April 3, 2020, Plaintiff filed a letter responding to Defendant Maxwell’s

letter motion for conference (Dkt. No 48); it is hereby

        ORDERED that a telephonic conference will be held on April 16, 2020, at 10:40 a.m.

The Court will call the parties once the conference is ready to begin. The parties shall file a joint

letter by April 14, 2020, providing the Court with one telephone call-in number for a conference

call and, to the extent necessary, a passcode. The parties shall ensure they are all dialed into the

conference call by the appointed conference time.

        The Clerk of Court is respectfully requested to close the motion at Dkt. No. 46.

Dated: April 6, 2020
       New York, New York
